DETAILED ACTION
This action is in response to the amendments filed on May 6th, 2020. A summary of this action:
Claims 1-11 have been presented for examination.
Claims 1-10 have been amended
Claim 11 is newly added
Claims 1-11 are rejected under 35 U.S.C. § 112(b) as being indefinite
Claims 1-11 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea whose elements do not amount to significantly more either individually or in an ordered combination
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) by Rodi, “Geometrical Relationships for Osculating Cones and Osculating Flowfield Waveriders”, 2011
Claims 2-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  by Rodi, “Geometrical Relationships for Osculating Cones and Osculating Flowfield Waveriders”, 2011 in view of Kontogiannis et al., “Waverider Design Based on Three-Dimensional Leading Edge Shapes”, March 2017 
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


Claim Objections
Claim 10 objected to because of the following informalities: 
Claim 10 recites a double period, i.e. “. .” at the end of the claim – there should be a single period
 Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, in part:
step 1, establishing an equation among a sweepback angle             
                λ
            
         of a leading edge of a waverider, an inlet capture curve (ICC), and a flow capture tube (FCT), wherein the equation is:
            
                
                    
                        
                            
                                cos
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                δ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                sin
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                δ
                                            
                                            
                                                1
                                            
                                        
                                        -
                                        
                                            
                                                δ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
                =
                
                    
                        1
                    
                    
                        
                            
                                tan
                            
                            ⁡
                            
                                
                                    
                                        λ
                                    
                                
                            
                        
                        
                            
                                tan
                            
                            ⁡
                            
                                
                                    
                                        β
                                    
                                
                            
                        
                    
                
            
        
	step 2, obtaining distribution of             
                
                    
                        δ
                    
                    
                        1
                    
                
            
         or             
                
                    
                        δ
                    
                    
                        2
                    
                
                 
            
          according to the equation in step 1, and generating a configuration of the waverider through an osculating-cone method, wherein a tangent angle of a tangent line at the leading edge of the waverider is equal to; 
	and wherein the ICC is predetermined to obtain             
                
                    
                        δ
                    
                    
                        1
                    
                
            
        , or the FCT is predetermined to obtain             
                
                    
                        δ
                    
                    
                        2
                    
                
            
        

This is wholly indefinite.
The claim recites an equation with variables that are not stated as to what they are in the equations.
To be clear: the equation recites the lowercase deltas,             
                δ
            
        , but fails to specify what this variable is.
The equation recites lowercase beta,             
                β
            
        , but again fails to recite what this is.

In their place, the claim also recites variables “ICC” and “FCT” – and indicates that the equation is using the values of “ICC” and “FCT” – but the equation does not recite these variables.


For purposes of Examination, the Examiner refers to figure 2 in the specification, but limitations are not imported into the claims from the specification – the claims must clearly recite what each and every variable is explicitly as used in all claims. 
	For clarity – the Examiner notes that some of the variables are recited in dependent claims as to what they are – this is improper – the variables must be defined in claim 1 to render the equation in claim 1, as taken on its own, definite. 

Furthermore, in step 2 of claim 1– the limitation is incomplete. Step 2 recites, in part:  wherein a tangent angle of a tangent line at the leading edge of the waverider is equal to; but fails to recite what this is “equal to”.

Claim 2 recites, in part:
wherein point H is an intersection between two tangent lines pass point G and F, respectively,             
                
                    
                        δ
                    
                    
                        1
                    
                
            
         and             
                
                    
                        δ
                    
                    
                        2
                    
                
            
         are slope angles of straight lines GH and FH, respectively, signs of              
                
                    
                        δ
                    
                    
                        1
                    
                
            
         and             
                
                    
                        δ
                    
                    
                        2
                    
                
            
         are same as those of slopes of local tangent lines of the ICC and the FCT, respectively, 

	This is indefinite -             
                
                    
                        δ
                    
                    
                        1
                    
                
            
         and             
                
                    
                        δ
                    
                    
                        2
                    
                
            
         are slope angles – it is indefinite as to what a “slope angle” is – see figure 2 of the specification, these are merely angles in triangle FGH, i.e. this limitation is merely reciting relationships between the sides and angles of a triangle in view of the specification. As such, one of ordinary skill would not be reasonably apprised as to what a “slope angle” is, instead in view of the specification these are merely angles in the triangles formed in the regions between the FCT, ICC, and PLF curves as shown in figure 2. 

	In addition, these claims are further indefinite as they appear to be claiming, in a very vague manner, the subject matter of shown in figure 2 – i.e., this claim, when viewed in light of the specification, is reciting in an extremely vague and ambigious manner the steps of calculating a “length” of a side of a triangle, and “obtaining a geometric relationship” of a triangle [i.e. a trigonometric relationship that is merely part of a triangle being a triangle]
	To clarify: This claim should clearly reflect figure 2 and the triangle shown, as this claim at present is describing using significant amounts of prose a triangle, and trigonometric relationships between sides and angles in a triangle. As such, this claim is interpreted for purposes of Examination in view of the triangle FGH of figure 2, and the triangle in the “Top view” of figure 2. 


Claim 4 recites a set of equations in which “, and superscript ‘(1)’ represents calculating a first-order derivative” – this is indefinite.
	A derivative is with respect to some variable, e.g. time - the claims fail to recite what the derivative is with respect to.
	As such, one of ordinary skill would be left to their own devices to ascertain what the scope of this claim is, i.e. is this a derivate with respect to time, with respect to some arbitrary dimensions, etc. – the claim does not provide any meaningful statement to what this is. 
	The specification fails to provide any clarification as well – e.g., see ¶ 40, which recites substantially the same as the present claims. 
what derivative is taken. 

	Furthermore, as part of this: the claimed functions themselves are indefinite, as neither the specification nor the claims actually state what these functions, e.g. c(y), are. In other words, for a person of ordinary skill to ascertain what scope claim 4 is reciting they must know what is having its derivate take.
	Neither the claims nor the specification provide any such guidance – these equations are indefinite as they require a person of ordinary skill to ascertain what this scope is, i.e. what equations are actually being claimed.
	Instead, they are left with the equations as claimed, with no guidance as to what actual “functions” are being claimed, e.g. c(y) as recited here could simply be 1, it could be c= my+b, it could be c = y, it could be any other function – as such, the scope of these equations is indefinite, as one of ordinary skill would not have been able to ascertain where the metes and bounds of this claim ended, i.e. to what these are limited to. See ¶ 30-¶40 in the specification for the closest support which is similar to what is claimed without more details as to what these are. 

    PNG
    media_image1.png
    247
    276
    media_image1.png
    Greyscale

Claim 5 recites: 
	The method according to claim 4, wherein a boundary condition for the acquiring in the step 2.4 is:
values of the three functions are equal at a half yK of a spanwise length, that is, 
            
                f
                
                    
                        y
                    
                
                =
                c
                
                    
                        y
                    
                
                =
                
                    
                        p
                        
                            
                                y
                            
                        
                        |
                    
                    
                        y
                        =
                        
                            
                                y
                            
                            
                                K
                            
                        
                    
                
            
        	

	See figure 2 in the instant specification – the “FCT” is interpreted to be the upper black boundary, the ICC is the lower black boundary in the “Rear view”, and the PLF is the lower black boundary curve in the “Top View” – based on figure 2, this claim is merely stating, in an indefinite manner, that there is a point K wherein these three curves are at the same point.

	This is indefinite – as it is unclear what “a spanwise length” is in view of the claims, and what yK is. The specification fails to shed light on this outside of figure 2, which conveys simply that this is claiming point K where FCT = ICC = PLF at this point. 


Claim 6 recites:
The method according to claim 5, wherein acquiring c(y) in the case that f(y) and p(y) are predetermined in the fourth step comprises:
	step 3.1, processing from a boundary at yK towards yF = 0, and setting             
                
                    
                        
                            
                                
                                    
                                        y
                                    
                                    
                                        G
                                    
                                
                            
                        
                    
                    
                        0
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        y
                                    
                                    
                                        F
                                    
                                
                            
                        
                    
                    
                        0
                    
                
                =
                
                    
                        y
                    
                    
                        K
                    
                
            
         and             
                c
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                y
                                            
                                            
                                                G
                                            
                                        
                                    
                                
                            
                            
                                0
                            
                        
                    
                
                =
                f
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                y
                                            
                                            
                                                F
                                            
                                        
                                    
                                
                            
                            
                                0
                            
                        
                    
                
            
         at the boundary 
	step 3.2, acquiring             
                f
                (
                
                    
                        
                            
                                
                                    
                                        y
                                    
                                    
                                        F
                                    
                                
                            
                        
                    
                    
                        i
                        +
                        1
                    
                
                )
                 
            
        based on a previous processing point             
                (
                
                    
                        
                            
                                
                                    
                                        y
                                    
                                    
                                        G
                                    
                                
                            
                        
                    
                    
                        i
                    
                
                ,
                 
                c
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                y
                                            
                                            
                                                G
                                            
                                        
                                    
                                
                            
                            
                                i
                            
                        
                    
                
                )
            
         in c(y) and (yF)i , where a processing step is             
                Δ
                y
                ,
                 
                
                    
                        
                            
                                
                                    
                                        y
                                    
                                    
                                        F
                                    
                                
                            
                        
                    
                    
                        i
                        +
                        1
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        y
                                    
                                    
                                        F
                                    
                                
                            
                        
                    
                    
                        i
                    
                
                -
                Δ
                y
            
        
	acquiring             
                
                    
                        
                            
                                
                                    
                                        δ
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                    
                        i
                        +
                        1
                    
                
                ,
                 
                
                    
                        λ
                    
                    
                        i
                        +
                        1
                    
                
            
        , and             
                
                    
                        
                            
                                
                                    
                                        δ
                                    
                                    
                                        1
                                    
                                
                            
                        
                    
                    
                        i
                        +
                        1
                    
                
                 
            
        based on f(y) and p(y), according to the equation set;
	discretizing a relationship between c(y) and             
                
                    
                        δ
                    
                    
                        1
                    
                
            
         to be             
                
                    
                        c
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        G
                                                    
                                                
                                            
                                        
                                    
                                    
                                        i
                                        +
                                        1
                                    
                                
                            
                        
                        -
                        c
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        G
                                                    
                                                
                                            
                                        
                                    
                                    
                                        i
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                y
                                            
                                            
                                                G
                                            
                                        
                                    
                                
                            
                            
                                i
                                +
                                1
                            
                        
                        -
                        
                            
                                
                                    
                                        
                                            
                                                y
                                            
                                            
                                                G
                                            
                                        
                                    
                                
                            
                            
                                i
                            
                        
                    
                
                =
                
                    
                        tan
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        δ
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                    
                                        i
                                        +
                                        1
                                    
                                
                            
                        
                    
                
            
        , according to a differential rule; and
	acquiring             
                (
                
                    
                        
                            
                                
                                    
                                        y
                                    
                                    
                                        G
                                    
                                
                            
                        
                    
                    
                        i
                        +
                        1
                    
                
                ,
                 
                c
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                y
                                            
                                            
                                                G
                                            
                                        
                                    
                                
                            
                            
                                i
                                +
                                1
                            
                        
                    
                
                )
            
         based on the above discretized relationship in combination with             
                
                    
                        f
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        F
                                                    
                                                
                                            
                                        
                                    
                                    
                                        i
                                        +
                                        1
                                    
                                
                            
                        
                        -
                        c
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        G
                                                    
                                                
                                            
                                        
                                    
                                    
                                        i
                                        +
                                        1
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                y
                                            
                                            
                                                F
                                            
                                        
                                    
                                
                            
                            
                                i
                                +
                                1
                                 
                            
                        
                        -
                        
                            
                                
                                    
                                        
                                            
                                                y
                                            
                                            
                                                G
                                            
                                        
                                    
                                
                            
                            
                                i
                                +
                                1
                            
                        
                    
                
                =
                
                    
                        1
                    
                    
                        
                            
                                c
                            
                            
                                
                                    
                                        1
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        G
                                                    
                                                
                                            
                                        
                                    
                                    
                                        i
                                        +
                                        1
                                    
                                
                            
                        
                    
                
            
         ; and 
	step 3.3, repeating the step 3.2 until             
                
                    
                        
                            
                                
                                    
                                        y
                                    
                                    
                                        F
                                    
                                
                            
                        
                    
                    
                        i
                        +
                        1
                    
                
                =
                0
            
        

	Claim 7 provides a similar recitation, and is rejected under a similar rationale.
	
	Neither claims 6-7 clearly convey any definite scope.
are entirely undefined in the claims and in the specification.
	As such, it is not clear from the claims, or the claims when viewed in light of the specification, what this is actually claiming.
	E.g., this takes a “derivate” of an undisclosed function, this also has undisclosed functions, e.g. f(y) which are simply conveying any function in math. 
	The claim then takes these arbitrary, undisclosed functions, and performs a variety of mathematical operations on them that are not even clear what is occurring. 
	E.g., is this merely a mathematical approximation of the boundaries in figure 2 to result in a triangle? For example,              
                
                    
                        c
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        G
                                                    
                                                
                                            
                                        
                                    
                                    
                                        i
                                        +
                                        1
                                    
                                
                            
                        
                        -
                        c
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        G
                                                    
                                                
                                            
                                        
                                    
                                    
                                        i
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                y
                                            
                                            
                                                G
                                            
                                        
                                    
                                
                            
                            
                                i
                                +
                                1
                            
                        
                        -
                        
                            
                                
                                    
                                        
                                            
                                                y
                                            
                                            
                                                G
                                            
                                        
                                    
                                
                            
                            
                                i
                            
                        
                    
                
                =
                
                    
                        tan
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        δ
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                    
                                        i
                                        +
                                        1
                                    
                                
                            
                        
                    
                
            
         wherein as shown in figure 2 fails to convey how an angle in a triangle can be “i+1” – and this merely conveys that the tangent of the angle             
                
                    
                        
                            
                                δ
                            
                            
                                1
                            
                        
                    
                
            
         is equal to the c(y) which is the “inlet contour curve (ICC)” as recited in claim 3, i.e. this appears to be simply claims, using mathematical complication, that the tangent of the angle             
                
                    
                        
                            
                                δ
                            
                            
                                1
                            
                        
                    
                
            
         is equal to the opposite side of the triangle over the adjacent side, i.e. the trig identity for a tangent. 
	To be clear – the top side of the equation on the left-hand side simply conveys a height from point G to point H, i.e. the distance from point G to point H on the z-axis, i.e. the side of the triangle for tangent relationships. 
	The bottom of the equation simply conveys that this is the distance from point G to point H along the y-axis, i.e. the bottom of a triangle. 

As such – the claims are indefinite – they recite a series of equations/mathematical operations wherein neither the claims nor the specification actually recite what the underlying equations are, i.e. what c(y), f(y), and p(y) is and the like – the only clarification shed on these “functions” is merely a drawing which conveys they are “functions” for, in essence, fitting a triangle between a set of curves – so either 1) these claims are merely stating in an extremely vague and ambiguous manner fitting a triangle between curves, or 2) these claims are not limited at all, as they encompass performing a series of math operations using arbitrary, undisclosed “functions”, i.e. for any math function that undergoes operations such as the “first-order derivative” the claims encompass it – as such, it is unclear what limiting scope is being claimed.  

    PNG
    media_image2.png
    302
    674
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    709
    762
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and a mental process without significantly more.

Step 1

	
Step 2A – Prong 1
	The claims are recites an abstract idea of both a mental process and mathematical concept. 
See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 1 is: 
	A method ... based on an osculating cone theory, comprising:
	step 1, establishing an equation among a sweepback angle             
                λ
            
         of a leading edge of a waverider, an inlet capture curve (ICC), and a flow capture tube (FCT), wherein the equation is:
            
                
                    
                        
                            
                                cos
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                δ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                sin
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                δ
                                            
                                            
                                                1
                                            
                                        
                                        -
                                        
                                            
                                                δ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
                =
                
                    
                        1
                    
                    
                        
                            
                                tan
                            
                            ⁡
                            
                                
                                    
                                        λ
                                    
                                
                            
                        
                        
                            
                                tan
                            
                            ⁡
                            
                                
                                    
                                        β
                                    
                                
                            
                        
                    
                
            
        
	step 2, obtaining distribution of             
                
                    
                        δ
                    
                    
                        1
                    
                
            
         or             
                
                    
                        δ
                    
                    
                        2
                    
                
                 
            
          according to the equation in step 1, and generating a configuration of the waverider through an osculating-cone method, wherein a tangent angle of a tangent line at the leading edge of the waverider is equal to; 
	and wherein the ICC is predetermined to obtain             
                
                    
                        δ
                    
                    
                        1
                    
                
            
        , or the FCT is predetermined to obtain             
                
                    
                        δ
                    
                    
                        2
                    
                
            
        

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	A method ... based on an osculating cone theory, comprising:
	step 1, establishing an equation among a sweepback angle             
                λ
            
         of a leading edge of a waverider, an inlet capture curve (ICC), and a flow capture tube (FCT), wherein the equation is:
            
                
                    
                        
                            
                                cos
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                δ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                sin
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                δ
                                            
                                            
                                                1
                                            
                                        
                                        -
                                        
                                            
                                                δ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
                =
                
                    
                        1
                    
                    
                        
                            
                                tan
                            
                            ⁡
                            
                                
                                    
                                        λ
                                    
                                
                            
                        
                        
                            
                                tan
                            
                            ⁡
                            
                                
                                    
                                        β
                                    
                                
                            
                        
                    
                
            
        
	step 2, obtaining distribution of             
                
                    
                        δ
                    
                    
                        1
                    
                
            
         or             
                
                    
                        δ
                    
                    
                        2
                    
                
                 
            
          according to the equation in step 1, and generating a configuration of the waverider through an osculating-cone method, wherein a tangent angle of a tangent line at the leading edge of the waverider is equal to; 
	and wherein the ICC is predetermined to obtain             
                
                    
                        δ
                    
                    
                        1
                    
                
            
        , or the FCT is predetermined to obtain             
                
                    
                        δ
                    
                    
                        2
                    
                
            
        

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a 
The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. “

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for designing a fixed-planform waverider 



The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 


	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for designing a fixed-planform waverider 

The claimed invention recites an abstract idea without significantly more.

Regarding the dependent claims
Claim 2 recites additional steps in the math concept, wherein these steps may reasonably be performed mentally
Claim 3 recites additional steps in the math concept, wherein these steps may reasonably be performed mentally
Claim 4 recites additional steps in the math concept, wherein these steps may reasonably be performed mentally
Claim 5 recites additional steps in the math concept, wherein these steps may reasonably be performed mentally – claim 5 is merely specifying a condition for claim 4
Claims 6-7 are reciting additional steps in the math concept, wherein these steps may reasonably be performed mentally
Claims 8-9 and 11 are merely reciting further portions of the mathematical concept, i.e. specifying conditions for the math concept, and may reasonably be performed mentally
Claim 10 recites limitations that are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The claimed invention recites an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) by Rodi, “Geometrical Relationships for Osculating Cones and Osculating Flowfield Waveriders”, 2011

Regarding Claim 1
Rodi teaches: 
	A method for designing a fixed-planform waverider based on an osculating cone theory, comprising: (Rodi, abstract – “A set of useful mathematical relationships have been derived for the Osculating Cones and Osculating Flowfield waverider generation methods that define the interrelationships between the local shock wave, upper surface, and lower surface geometries. With these relationships, the upper surface geometry and the shock wave trace can be designed to give the resulting waverider a specified leading edge sweep angle with respect to the freestream direction. Alternatively, the upper surface and shock wave trace can be designed to define the dihedral angle of the waverider’s lower surface. These relationships are demonstrated with a number of examples.”)
	step 1, establishing an equation among a sweepback angle             
                λ
            
         of a leading edge of a waverider, an inlet capture curve (ICC), and a flow capture tube (FCT), wherein the equation is: (Rodi, see § 2, equation 1 – this is the presently claimed equation – in regards to the ICC and             
                
                    
                        δ
                    
                    
                        1
                    
                
            
         and             
                
                    
                        δ
                    
                    
                        2
                    
                
            
         respectively – see the original claims as filed, see ¶ 6 in the specification: ”and one of the ICC or the FCT is predetermined, that is,             
                
                    
                        δ
                    
                    
                        1
                    
                
            
         or             
                
                    
                        δ
                    
                    
                        2
                    
                
            
        is known” – clarification is below as well, also see ¶ 3-4 for example calculations using this equation, and see figures 2-3 – to clarify more – as per fig. 2 of the specification,             
                
                    
                        δ
                    
                    
                        2
                    
                
            
         is used to provide for a non-right triangle, whereas Rodi uses a right triangle – when             
                
                    
                        δ
                    
                    
                        2
                    
                
                =
                0
            
         this reduces to a right triangle as shown in Rodi, figure 2, “Front view”)
            
                
                    
                        
                            
                                cos
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                δ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                sin
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                δ
                                            
                                            
                                                1
                                            
                                        
                                        -
                                        
                                            
                                                δ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
                =
                
                    
                        1
                    
                    
                        
                            
                                tan
                            
                            ⁡
                            
                                
                                    
                                        λ
                                    
                                
                            
                        
                        
                            
                                tan
                            
                            ⁡
                            
                                
                                    
                                        β
                                    
                                
                            
                        
                    
                
            
        

    PNG
    media_image4.png
    490
    994
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    718
    874
    media_image5.png
    Greyscale

step 2, obtaining distribution of             
                
                    
                        δ
                    
                    
                        1
                    
                
            
         or             
                
                    
                        δ
                    
                    
                        2
                    
                
                 
            
          according to the equation in step 1, and generating a configuration of the waverider through an osculating-cone method, wherein a tangent angle of a tangent line at the leading edge of the waverider is equal to;  (Rodi, § 2 as cited above, “Therefore the γ angle can be calculated and manipulated to define the US and SW curves creating a waverider with the desired leading edge sweep angle.”, and see figure 6 which shows a distribution obtained from the equation)

    PNG
    media_image6.png
    575
    617
    media_image6.png
    Greyscale

and wherein the ICC is predetermined to obtain             
                
                    
                        δ
                    
                    
                        1
                    
                
            
        , or the FCT is predetermined to obtain             
                
                    
                        δ
                    
                    
                        2
                    
                
            
         (Rodi, as cited above teaches this – see ¶ 6 of the specification and the original claims as filed, Rodi has predetermined the FCT to obtain             
                
                    
                        δ
                    
                    
                        2
                    
                
            
         = 0)

	To clarify on the claim interpretation of claim 1, the claim equation recites the equation:
            
                
                    
                        
                            
                                cos
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                δ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                sin
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                δ
                                            
                                            
                                                1
                                            
                                        
                                        -
                                        
                                            
                                                δ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
                =
                
                    
                        1
                    
                    
                        
                            
                                tan
                            
                            ⁡
                            
                                
                                    
                                        λ
                                    
                                
                            
                        
                        
                            
                                tan
                            
                            ⁡
                            
                                
                                    
                                        β
                                    
                                
                            
                        
                    
                
            
        

	Under the broadest reasonable interpretation, this equation encompasses for when             
                
                    
                        δ
                    
                    
                        2
                    
                
            
         = 0 degrees, i.e. cos(0) = 1, and the sine reduces to sin (            
                
                    
                        δ
                    
                    
                        1
                    
                
                )
            
        , and thus the claim equation becomes:
            
                
                    
                        1
                    
                    
                        
                            
                                sin
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                δ
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                        
                    
                
                =
                
                    
                        1
                    
                    
                        
                            
                                tan
                            
                            ⁡
                            
                                
                                    
                                        λ
                                    
                                
                            
                        
                        
                            
                                tan
                            
                            ⁡
                            
                                
                                    
                                        β
                                    
                                
                            
                        
                    
                
                =
                >
                
                    
                        sin
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        δ
                                    
                                    
                                        1
                                    
                                
                            
                        
                    
                
                =
                 
                
                    
                        tan
                    
                    ⁡
                    
                        
                            
                                λ
                            
                        
                    
                
                
                    
                        tan
                    
                    ⁡
                    
                        
                            
                                β
                            
                        
                    
                
                 
            
        

	Which is Rodi’s equation 1 for an “Osculating cone...waverider” with a “sweepback angle” and “effective shock angle”. 
	

For additional clarity on this interpretation: 
See Chuanzhen et al., “Research on the Design of the Double Swept Waverider”, March 2017 – see equation 5, which is Rodi’s equation 1, wherein this is described as “When             
                
                    
                        δ
                    
                    
                        1
                    
                
                =
                0
            
        , the formulations are simplified as shown” – i.e., Rodi’s equation is a “simplified” form of equation 2 in Chuanzhen – which is the claimed equation. For clarity, Chuanzhen’s             
                
                    
                        δ
                    
                    
                        1
                    
                
                =
                 
                
                    
                        δ
                    
                    
                        2
                    
                
            
         for the claimed equiation – see equation 2 of Chuanzhen for clarity. 
As such, as demonstrated by Chuanzhen et al., which is a paper relating to this invention and disclosing this equation, a reasonable “simplification” of the claimed equation results in Rodi’s equation, i.e. the claimed equation encompasses Rodi’s equation for “When             
                
                    
                        δ
                    
                    
                        1
                    
                
                =
                0
            
        ”.
In addition to this – see Rodi, equation 2 and the derivation on page 3 of Rodi, see Chuanzhen equations 3-4 and 6 – these are substantially the same, with different naming of variables, e.g. see equation 10 of Chuanzhen where the same symbols are used as Rodi for an equation “solved from Eq.(6)”, i.e. these are the same equations for  “When             
                
                    
                        δ
                    
                    
                        1
                    
                
                =
                0
            
        ” with a renaming of the variables.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  by Rodi, “Geometrical Relationships for Osculating Cones and Osculating Flowfield Waveriders”, 2011 in view of Kontogiannis et al., “Waverider Design Based on Three-Dimensional Leading Edge Shapes”, March 2017 

Regarding Claim 2
Rodi, taken in combination with Kontogiannis, teaches: 
	The method according to claim 1, wherein in that the equation in the step 1 is established by:
	step 1.1, calculating a length of FG to be                         
                            
                                
                                    F
                                    G
                                
                                -
                            
                            =
                            
                                
                                    L
                                
                                
                                    l
                                    o
                                    c
                                    a
                                    l
                                
                            
                            t
                            a
                            n
                            ⁡
                            (
                            β
                            )
                        
                    , wherein a shock wave angle                         
                            β
                             
                        
                    of a conical flow in each osculating plane is same, a shape of a shock wave in each conical flow and each wedge flow is a straight line, point G is a point on the ICC, point F is an intersection between the FCT and a perpendicular line passing point G on the ICC,                         
                            
                                
                                    L
                                
                                
                                    l
                                    o
                                    c
                                    a
                                    l
                                
                            
                        
                     is a length of a sub-waverider generated in an osculating plane, and FG is located in the osculating plane; (Kontogiannis, first see equation 1 – this is from Rodi, as stated in § 2 ¶ 1 “we use the geometrical relationships for osculating cones and osculating flowfield wave riders as used by Rodi” and then see equation 2 wherein this provides the “angle of the osculating plane to the vertical axis” and then see equation 3 for the calculation of “Dlocal” and “Llocal” with respect to beta [this is the length of FG which is D in equation 3], and then see figure 2 – Kontogiannis is completing the set of trigonometric relationships from Rodi, wherein the claimed geometric relationship [i.e. a trigonometric one] would have been obvious to a skilled person in view of these combined teachings –i.e., this limitation is merely the predictable result from completing                         
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                            =
                            0
                        
                     – also see Rodi figure 2 for the “Top View” and the “Front View”, see the instant specification figure 2 for the “Top view” and the “Rear View” – to clarify on this, see figure 2 of the specification for the triangle FGH – FH is the length of the side from points F to G, FG with the overbar is the length of the side from FG, and the sine function is merely the sine of angle FHG, i.e. the angle given in Rodi’s figure 2 and                         
                            γ
                        
                    , i.e. apply the law of sines from trigonometry, or similar such math relationship, to Rodi’s figure 2/Kontogiannis figure 2, and this would have been the obvious result)
	step 1.2, obtaining a geometric relationship:
                
                    
                        
                            F
                            H
                        
                        -
                    
                    =
                    
                        
                            
                                
                                    F
                                    G
                                
                                -
                            
                        
                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    δ
                                                
                                                
                                                    1
                                                
                                            
                                            -
                                             
                                            
                                                
                                                    δ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    W
                                
                                
                                    l
                                    o
                                    c
                                    a
                                    l
                                
                            
                        
                        
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    δ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
	wherein point H is an intersection between two tangent lines pass point G and F, respectively,                         
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                        
                     are slope angles of straight lines GH and FH, respectively, signs of                          
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                        
                     are same as those of slopes of local tangent lines of the ICC and the FCT, respectively, and                         
                            
                                
                                    W
                                
                                
                                    l
                                    o
                                    c
                                    a
                                    l
                                
                            
                        
                     is a width of the sub-waverider generating in the osculating plane including FG; and (Rodi, see above, see figure 2)
	34824-4423-9035.1DOCKET NO.: 100874.000038PATENT Application No.: not yet known and step 1.3, establishing the equation among the sweepback angle                         
                            λ
                        
                     of the leading edge of the waverider, the ICC, and the FCT, based on to the equations in the steps 1.1 and 1.2, and based on a definition of the sweepback angle of the leading edge. (Rodi, equation 1 and see figures 2-3)


    PNG
    media_image5.png
    718
    874
    media_image5.png
    Greyscale

    PNG
    media_image7.png
    409
    478
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Rodi on a waverider design method with the teachings from Kontogiannis on furthering Rodi’s design method (Kontogiannis, §2 ¶ 1). The motivation to combine would have been that “Moreover, we can expand the capabilities of the osculating cones method, as far as the range of supported leading edge shapes goes, by enabling handling of concave shock wave shapes, as will be explained in the next section. Once this is applied, we find that the majority of leading edge shapes that should intuitively be able to provide a waverider shape would work with the 


Regarding Claim 3
Rodi, taken in combination with Kontogiannis, teaches: 
The method according to claim 1, wherein the step 2 comprises:
	step 2.1, defining functions c(y),f(y) and p(y), which represent an inlet contour curve (ICC), a flow capture tube (FCT) and a planform contour (PLF), respectively; (First, as a matter of claim interpretation – see figure 2, this claim is claiming, in a broad, verbose manner generating triangles to represent the FCT, ICC, and PLF curves in figure 2 – see the annotated version of figure 2 from the instant specification -Kontogiannis teaches §2 ¶4  “Knowing the distance of the shock wave from the base plane projection of the leading edge on each plane, we can now fully reconstruct the shock wave profile curve of the osculating cones method. The radius of curvature along the obtained shock wave can be calculated either numerically or through a series of complex chain rules relating it to the derivatives of the 3D leading edge curve; here, we use the former.” – then see figures 1-3, wherein “The wave rider generated using the 3D leading edge curve of Figs. 1 and 2, a shock angle of 15 deg, and a freestream Mach number equal to 6 can be seen in Fig. 3.” – i.e. Kontogiannis has furthered Rodi’s method (Kontogiannis, § 2 ¶ 1, and Kontogiannis equation 1 from Rodi) to include defining functions for the ICC, FCT, and PLF – see figure 2 of the instant spec, see figure 2 of Rodi and figures 1-3 of Kontogiannis, there are substantially similar outside of Rodi and Kontogiannis either numerically or through a series of complex chain rules relating it to the derivatives of the 3D leading edge curve; here, we use the former...” resulting in figures 1-3)

    PNG
    media_image8.png
    478
    967
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    252
    958
    media_image9.png
    Greyscale


    PNG
    media_image3.png
    709
    762
    media_image3.png
    Greyscale

	step 2.2, obtaining a relationship between of c(y) and                         
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                    , a relationship between f(y) and                         
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                        
                    , and a relationship between p(y) and the sweepback angle                         
                            λ
                        
                     of the leading edge, according to definitions of the ICC, the FCT and the PLF, wherein point G is a point on the ICC, point F is an intersection between a perpendicular line passing point G on the ICC and the FCT, and                         
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                        
                     are tangent angles of the ICC at point G and of the FCT at point F, respectively; (Rodi, taken in combination with Kontogiannis, as cited above teaches this for                          
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                            =
                            0
                        
                    , see above for clarification) 
	step 2.3, obtaining an equation set of five equations, based on the three relationships obtained in the second step, a definition of an osculating plane, and the equation in the step (1); (Rodi, taken in combination with Kontogiannis, as cited above teaches this for                          
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                            =
                            0
                        
                    , see either numerically or through a series of complex chain rules relating it to the derivatives of the 3D leading edge curve; here, we use the former.”  - for clarification, the set of equations is recited in dependent claim 4 – it would have been obvious that this set would have resulted from the “series of complex chain rules” for reconstructing “the shock wave profile curve” – for claim interpretation 1) the specification does not state what any of these functions, e.g. f(y), are and 2) the functions as interpreted in view of figure 2 of the specification are merely functions describing boundary lines in figure 2, i.e. as Rodi uses triangles to do, Kontogiannis does numerically as show in figures 1-3 of Kontogiannis (figures 2-3 of Kontogiannis is substantially similar to the “rear view” in figure 2 of the instant specification, figure 1 – the right-hand side of Kontogiannis is similar to the “Top view” of figure 2 of the instant specification, including the “Llocal”, i.e. these figures are simply 2D slices from a 3D space)
	step 2.4, acquiring f(y) based on a differential equation theory, in a case that c(y) and p(y) are predetermined; (Kontogiannis, § 2 ¶ 3 teaches “Knowing the distance of the shock wave from the base plane projection of the leading edge on each plane, we can now fully reconstruct the shock wave profile curve of the osculating cones method. The radius of curvature along the obtained shock wave can be calculated either numerically or through a series of complex chain rules relating it to the derivatives of the 3D leading edge curve; here, we use the former.”)
or, acquiring c(y) based on a differential equation theory, in a case that f(y) and p(y) are predetermined;(Kontogiannis, § 2 ¶ 3 teaches “Knowing the distance of the shock wave from the base plane projection of the leading edge on each plane, we can now fully reconstruct the shock wave profile curve of the osculating cones method. The radius of curvature along the obtained shock wave can be calculated either numerically or through a series of complex chain rules relating it to the derivatives of the 3D leading edge curve; here, we use the former.”)
	and step 2.5, generating a configuration of the waverider according to f(y) and c(y) solved in the step 2.4, through the osculating-cone method(Kontogiannis, figure 3 – shows the “geometry” that is generated through this method)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Rodi on a waverider design method with the teachings from Kontogiannis on furthering Rodi’s design method (Kontogiannis, §2 ¶ 1). The motivation to combine would have been that “Moreover, we can expand the capabilities of the osculating cones method, as far as the range of supported leading edge shapes goes, by enabling handling of concave shock wave shapes, as will be explained in the next section. Once this is applied, we find that the majority of leading edge shapes that should intuitively be able to provide a waverider shape would work with the method, rendering it much less restrictive than originally anticipated.” (last paragraph of § 2 of Kontogiannis). 


Regarding Claim 4
Kontogiannis teaches: 
	The method according to claim 3, wherein the equation set in the third step is:
	
    PNG
    media_image10.png
    269
    315
    media_image10.png
    Greyscale

	wherein yF and yG are spanwise coordiantes of point F and Point G, respectively,                         
                            β
                        
                     is a shock angle of a conical flow, and superscript ‘(1)’ represents calculating a first-order derivative ((Kontogiannis, § 2 ¶ 3 teaches “Knowing the distance of the shock wave from the base plane projection of the leading edge on each plane, we can now fully reconstruct the shock wave profile curve of the osculating cones method. The radius of curvature along the obtained shock wave can be calculated either numerically or through a series of complex chain rules relating it to the derivatives of the 3D leading edge curve; here, we use the former.” – this claimed equation is the result of the chain rules being applied, as suggest by Kontogiannis – the 4th equation on the left hand side merely conveys a discretized form of a derivivate, e.g. the slope of a line, and again as disclosed these equations are not actually described in the specification, i.e. these are any math equation – and again, as stated above, this set of equations is merely a set of equations produced for when triangles are fit the FCT, ICC, and PLF curves in figure 2, as both Rodi and Kontogiannis have done – to be clear, the tangent operations = the derivate encompasses calculating the angles of the triangle by use of the relationship tan (x) = opposite side of the triangle/adjacent, wherein the derivate encompasses the opposite over the adjacent – i.e. a “first-order derivate” of a line of a curve encompasses the rise of the curve over the run, i.e. the slope, wherein the slope of a line is the opposite over the adjacent, i.e. the tangent of these angles – the 4th equation in the set conveys, in view of the specification, merely again the same thing, with a 1/tan, i.e. 1/tangent = adjacent/opposite sides)

    PNG
    media_image3.png
    709
    762
    media_image3.png
    Greyscale


Regarding Claim 5
Rodi teaches: 
The method according to claim 4, wherein a boundary condition for the acquiring in the step 2.4 is: (Rodi, as cited above – and see the Nomenclature table for “s” which is “spanwise distance between two points along the waverider leading edge and see the derivation to Rodi equation 1 , and then see figure 2 of Rodi and figure 2 of the instant specification – in view of the specification, this claim is claiming point K of figure 2, i.e. Rodi’s figure 2 for the corner of the triangle of the “Front View”)
values of the three functions are equal at a half yK of a spanwise length, that is, 
                
                    f
                    
                        
                            y
                        
                    
                    =
                    c
                    
                        
                            y
                        
                    
                    =
                    
                        
                            p
                            
                                
                                    y
                                
                            
                            |
                        
                        
                            y
                            =
                            
                                
                                    y
                                
                                
                                    K
                                
                            
                        
                    
                
            	


Regarding Claim 6
Rodi, taken in combination with Kontogiannis, teaches: 
	The method according to claim 5, wherein acquiring c(y) in the case that f(y) and p(y) are predetermined in the fourth step comprises: (Rodi, taken in combination with Kontogiannis, teaches this claim – see Rodi, figures 1-3, see Kontogiannis, figures 1-3 – this claim is under the broadest reasonable interpretation claiming the technique of approximating the area between the curves in figure 2 of the instant specification by a triangle, as shown visually in Kontogiannis figure 2)

    PNG
    media_image11.png
    429
    540
    media_image11.png
    Greyscale

	step 3.1, processing from a boundary at yK towards yF = 0, and setting                         
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    y
                                
                                
                                    K
                                
                            
                        
                     and                         
                            c
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            G
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            f
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            F
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     at the boundary  (Rodi, taken in combination with Kontogiannis, teaches this – i.e., this is setting the 0-point for the y of G and y of F in figure 2 to be at point K (the center of the triangle), then this is setting the FCT = ICC to 0 at this point, i.e. point K in both the x-axis and y-axis is defined as zero – this would have been obvious as part of using a triangle to approximate curves as show in Kontogiannis figure 2, and as done by both Kontogiannis and Rodi)
	step 3.2, acquiring                         
                            f
                            (
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                            )
                             
                        
                    based on a previous processing point                         
                            (
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                
                            
                            ,
                             
                            c
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            G
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            )
                        
                     in c(y) and (yF)i , where a processing step is                         
                            Δ
                            y
                            ,
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                
                            
                            -
                            Δ
                            y
                        
                     (Rodi, taken in combination with Kontogiannis, teaches this – this limitation is merely drawing a straight line, i.e. the delta Y 
	acquiring                         
                            
                                
                                    
                                        
                                            
                                                
                                                    δ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                            ,
                             
                            
                                
                                    λ
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    , and                         
                            
                                
                                    
                                        
                                            
                                                
                                                    δ
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                             
                        
                    based on f(y) and p(y), according to the equation set;(Rodi, taken in combination with Kontogiannis, teaches this – this limitation is merely this is merely stating that the angles of the triangles are acquired based on the triangle approximation)
	discretizing a relationship between c(y) and                         
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                     to be                         
                            
                                
                                    c
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    G
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    i
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                    -
                                    c
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    G
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            G
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                            +
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            G
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            =
                            
                                
                                    tan
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    δ
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    i
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                    , according to a differential rule; and (Rodi, taken in combination with Kontogiannis, teaches this – this is merely claiming the tangent of the angle of the delta 1 function = the distance of the function c, i.e. ICC line, along the z-axis over the adjacent side of the y-axis in the approximation of the curves by triangles, as shown best in Kontogiannis figure 2)
	acquiring                         
                            (
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                            ,
                             
                            c
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            G
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                            +
                                            1
                                        
                                    
                                
                            
                            )
                        
                     based on the above discretized relationship in combination with                         
                            
                                
                                    f
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    F
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    i
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                    -
                                    c
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    G
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    i
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            F
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                            +
                                            1
                                             
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            G
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                            +
                                            1
                                        
                                    
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    G
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    i
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                     ; and (Rodi, taken in combination with Kontogiannis, teaches this – this is claiming finding the next point in the triangle at i+1 for the z-axis and the y-axis by using the above relationships – this presently claimed relationship, when interpreted in view of claim 4’s equations, is merely 1/tangent of delta 1) – this teaching  shown best in Kontogiannis figure 2)
	step 3.3, repeating the step 3.2 until                         
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                            =
                            0
                        
                     (Rodi, taken in combination with Kontogiannis, teaches this – e.g. see Kontogiannis figure 2)

Regarding Claim 7
Rodi, taken in combination with Kontogiannis, teaches: 
The method according to claim 5, wherein acquiring f(y) in the case that c(y) and p(y) are predetermined in the fourth step comprises: (This claim is rejected under a similar rationale as claim 6 above, which contains similar recitations – this claim adds in a second angle of delta 2, wherein, as per the above claim interpretation for claim 1, the angle delta 2 = 0 is reasonably encompassed by this claim)
	step 3.1, processing from a boundary at yK towards yG = 0, and setting                         
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    y
                                
                                
                                    K
                                
                            
                        
                     and                         
                            c
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            G
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            f
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            F
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     at the boundary 
	step 3.2, acquiring                         
                            
                                
                                    
                                        
                                            
                                                
                                                    δ
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                
                            
                            ,
                             
                            c
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            G
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                            +
                                            1
                                        
                                    
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    c
                                
                                
                                    
                                        
                                            1
                                        
                                    
                                
                            
                            (
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                            )
                             
                        
                    based on a previous processing point                         
                            (
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                
                            
                            ,
                             
                            f
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            F
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            )
                        
                     in c(y) and (yG)i , where a processing step is                         
                            Δ
                            y
                            ,
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                
                            
                            -
                            Δ
                            y
                        
                    
	acquiring                         
                            
                                
                                    λ
                                
                                
                                    i
                                
                            
                        
                     based on p(y);
	acquiring                         
                            
                                
                                    
                                        
                                            
                                                
                                                    δ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                     based on                         
                            
                                
                                    
                                        
                                            
                                                
                                                    δ
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    λ
                                
                                
                                    i
                                
                            
                        
                    
	discretizing a relationship between f(y) and                         
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                        
                     to be                         
                            
                                
                                    f
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    F
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    i
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                    -
                                    f
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    F
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            F
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                            +
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            F
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            =
                            
                                
                                    tan
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    δ
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    , according to a differential rule; and
	acquiring                         
                            (
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                            ,
                             
                            c
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            F
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                            +
                                            1
                                        
                                    
                                
                            
                            )
                        
                     based on the above discretized relationship in combination with                         
                            
                                
                                    f
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    F
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    i
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                    -
                                    c
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    G
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    i
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            F
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                            +
                                            1
                                             
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            G
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                            +
                                            1
                                        
                                    
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    G
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    i
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                     ; and 
	step 3.3, repeating the step 3.2 until                         
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                            =
                            0
                        
                    


Regarding Claim 8
Rodi, taken in combination with Kontogiannis, teaches: 
	The method according to claim 6 , wherein the step                         
                            Δ
                            y
                        
                     ranges from yK/2000 to yK/100 (Rodi, taken in combination with Kontogiannis, would have rendered this obvious – this claim is 

Regarding Claim 9
Rodi, taken in combination with Kontogiannis, teaches: 
	The method according to claim 8, wherein the step                         
                            Δ
                            y
                            =
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            K
                                        
                                    
                                
                                
                                    1000
                                
                            
                        
                     (Rodi, taken in combination with Kontogiannis, would have rendered this obvious – this claim is interpreted to merely be limiting the approximation of the triangle to a certain amount of steps, e.g. 100 to 2000 - and to be more clear, see the claims 6 and 7 – the delta y encompasses the slope of the triangular approximation, i.e. how finely drawn the lines of the triangle are)


Regarding Claim 10.
Rodi teaches: 
	The method according to claim 3, wherein the PLF corresponds to a configuration of a delta-wing waverider, a configuration of a double- sweepback waverider, or a configuration of an S-shaped leading edge waverider.. (Rodi, figure 1 – this is a delta-wing waverider, also see figure 2, see figure 5 for “Three Leading edge angles”, i.e. figure 3 is a triple-sweepback waverider which includes a double-sweepback waverider)

Regarding Claim 11.

	The method according to claim 7, wherein the step wherein the step                         
                            Δ
                            y
                        
                     ranges from yK/2000 to yK/100(Rodi, taken in combination with Kontogiannis, would have rendered this obvious – this claim is interpreted to merely be limiting the approximation of the triangle to a certain amount of steps, e.g. 100 to 2000 - and to be more clear, see the claims 6 and 7 – the delta y encompasses the slope of the triangular approximation, i.e. how finely drawn the lines of the triangle are)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following publications are by the instant inventive entity are related to the instant claimed and disclosed invention:
Chuanzhen et al., “Effect of Bulging Upper Surface on Waverider Performances”, 2020 
Chuanzhen et al., “Nonlinearity Analysis of Increase in Lift of Double Swept Waverider”, 2020
Chuanzhen et al., “Mathematical Expression of Geometric Relationship in Osculating-Cone Waverider Design”, 2021
Chuanzhen et al., “Double Swept Waverider from Osculating-Cone Method”, 2018
Chuanzhen et al., “Research on the Design of the Double Swept Waverider”, March 2017
Chuanzhen et al., “Design methodology of the waverider with a controllable planar shape”, 2018
Rodi et al., “Vortex Lift Waverider Configurations”, 2012 – related to Rodi as relied upon above
Kontogiannis et al., “Parametric Geometry Models for Hypersonic Aircraft: Integrated External Inlet Compression”, related to Kontogiannis as relied upon above
Kontogiannis et al., “Parametric Geometry Models for Hypersonic Aircraft Components: Blunt Leading Edges”, 2015, related to Kontogiannis as relied upon above
Qian et al., “WAVERIDER DESIGN WITH PARAMETRIC FLOW QUALITY CONTROL BY INVERSE METHOD OF CHARACTERISTICS”, 2000 – see figure 2 for an example explicitly showing the “FCC” and “ICC” curves, and the accompanying description of these
Sobieczky et al., “INTERACTIVE DESIGN OF HYPERSONIC WAVERIDER GEOMETRIES”, 1991 –see the section “Osculating Cones method” which describes the use of the FCT and the ICC curves as a basis for this method – also see the section “Approach”  see the figures for examples of a system being used for this method
Sobieczky et al., “High Speed Flow Design Using Osculating Axisymmetric Flows”, 1997 – see the abstract, § 1, §2 then see figure 4 and § 4 for Osculating Axisymmetry 
Sobieczky et al., “Hypersonic Waverider Design from Given Shock Waves”, 1990 – see the section “EXTENSION OF A CONICAL FLOW WAVERIDER CODE” starting on page 5, see the figure 5 as well
Xuzhao et al., “Design of a Curved Cone Derived Waverider Forebody”, 2009, § 1, ¶ 1 “The finally but most popular waverider design method is introduced by Sobieczky[4],called osculating cone method” then see sections 2-3, including figures 6-7 – and see figure 9
Zhao et al., “Design and high speed aerodynamic performance analysis of vortex lift waverider with a wide-speed range”, 2018 – see the abstract, see §1 including figure 1, see figure 2, see the section 2.1 including the “Angle relationship” including equation 6, see figure 4 as well
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147